SECOND DIVISION
                                   MILLER, P. J.,
                               HODGES and PIPKIN, JJ.

                      NOTICE: Motions for reconsideration must be
                      physically received in our clerk’s office within ten
                      days of the date of decision to be deemed timely filed.
                                 https://www.gaappeals.us/rules

                      DEADLINES ARE NO LONGER TOLLED IN THIS
                      COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                      THE TIMES SET BY OUR COURT RULES.


                                                                        June 18, 2021



In the Court of Appeals of Georgia
 A21A0422. GRACE et al. v. LOWERY et al.

         PIPKIN, Judge.

         A jury returned a general verdict in favor of Appellees James Lowery and Ortiz

Custom Guns, LLC., finding Appellants Virgil A. Grace, Patricia A. Grace, and

Uniforms by Patrick, Inc., liable for damages arising after Appellees unwittingly

purchased stolen guns from Appellants’ employee. On appeal, Appellants assert,

among other things, that the evidence was insufficient to sustain the verdict. We agree

that at least one of Appellees’ claims – defamation – was improperly submitted to the

jury; accordingly, we reverse the judgment of the trial court and remand for a new

trial.

         Virgil A. Grace and his wife, Patricia Grace, owned and operated “Uniforms

by Patrick,” a business that, as the name implies, largely sold uniforms; however, the
business also sold firearms and had a gun range. In 2013, Virgil hired Christopher

Edgecombe. Edgecombe eventually became gun range manager and master at

Uniforms by Patrick, which meant that he “oversaw everything on the firearms side”

of the business. In June 2013, Edgecombe began selling firearms to James Lowery,

a representative of a smaller firearms operations known as Ortiz Custom Guns.1 In the

nearly five months that followed, Edgecombe sold dozens of firearms to Ortiz Custom

Guns, either through Lowery or other Ortiz representatives. Unbeknownst to Ortiz

Custom Guns, its representatives, or Uniforms by Patrick, Edgecombe was pocketing

the proceeds of those firearms sales, and, it turned out, was a convicted felon who

was prohibited from dealing in firearms.2

      The Graces eventually uncovered Edgecombe’s misdeeds and confronted him;

Edgecombe was arrested for theft, and all of the guns Edgecombe sold to Ortiz

Custom Guns were reported stolen. The Bureau of Alcohol, Tobacco, Firearms, and

Explosives (“ATF”) became involved in the matter, and the ATF seized firearms from




      1
        The jury heard testimony that it is not uncommon for a smaller gun shop to
buy firearms for resale from other gun retailers.
      2
        The Graces did not conduct a background check on Edgecombe when he was
hired; this decision, and the reasoning behind it, was a central issue at trial.

                                         2
both Ortiz Custom Guns and from Ortiz’s customers .3 A local news station picked

up the story and published details of the affair, including a statement by local law

enforcement suggesting that Ortiz Custom Guns was complicit in Edgecombe’s

misdeeds. Ortiz Custom Guns also learned that the Graces had been making

disparaging comments about Ortiz Custom Guns and its involvement with

Edgecombe.

      Appellees subsequently brought this action against Appellants alleging, among

other things, defamation, negligent hiring and retention of Edgecombe, and false light

invasion of privacy. At trial, the jury was charged on numerous claims and returned

a general verdict in favor of Appellees. The jury found Appellants liable for almost

$3 million in damages and attorney fees.4 Appellants now argue on appeal, among




      3
       The guns were later returned to both Ortiz Custom Guns and its customers;
Edgecombe eventually pleaded guilty to stealing firearms from a federally licensed
firearms dealer.
      4
       The jury awarded $1,000,000 to Lowery, $1,500,000 million to Ortiz Custom
Guns, and $202,000 in attorney fees; the jury also awarded punitive damages. The
jury apportioned fault as follows: Virgil Grace, 25%; Patricia Grace, 25%; and,
Uniforms by Patrick, 50%.

                                          3
other things,5 that Appellees’ defamation claim was improperly submitted to the jury

because there was no evidence of any specific defamatory statement of fact.6 We

agree.

         5
         Appellants’ first enumeration of error concerns Appellees’ claim of false light
invasion of privacy, which arises out of the media coverage in which law enforcement
linked Appellees to Edgecombe’s gun-selling scheme. Appellees’ theory of the claim
is that, but for Virgil’s negligent hiring of Edgecombe, Appellees would not have
been involved in Edgecombe’s scheme or been publicly linked it. On appeal,
Appellants assert that they were entitled to a directed verdict on this claim.
Specifically, Appellants contend that a plaintiff may only pursue a false light claim
against the party who actually publishes the alleged falsehood placing the plaintiff in
a false light and that, here, the undisputed evidence shows that Appellants were not
responsible for the content of the news report or its publication. However, while
Appellants moved the trial court for a directed verdict on the question of
“publication” as to the various defamation claims and argued that Appellees could not
simultaneously pursue their defamation and false light claims, Appellants never
specifically argued below (as they do on appeal) that a false light claim requires that
a defendant be involved in the content or the publication of the alleged falsehoods.
Thus, though Appellees’ novel interpretation of the tort of false light invasion of
privacy is troubling, see Smith v. Stewart, 291 Ga App. 86, 100 (5) (a) (ii) (660 SE2d
822) (2008), and Torrance v. Morris Publishing Group, LLC, 281 Ga. App. 563, 572
(3) (b) (636 SE2d 740) (2006), Appellants’ failure to raise this specific claim in their
motion for directed verdict precludes them from pursuing it on appeal to seek a
judgment as a matter of law. See Old Republic Nat. Title Ins. Co. v. RM Kids, LLC,
337 Ga. App. 638, 645 (3) (788 SE2d 542) (2016). Further, while Appellants may still
seek a new trial based on the sufficiency of the evidence of this claim, see id., our
reversal of the general verdict on other grounds renders any such inquiry unnecessary.
         6
         Appellants did not move for a directed verdict on this claim, but they may
nonetheless still seek a new trial on the basis that the evidence was insufficient to
sustain the verdict. See Aldworth Co., Inc. v. England, 281 Ga. 197, 198-201 (2) (637
SE2d 198) (2006).

                                           4
      In their amended complaint, Appellees alleged that the Graces “made multiple

statements in front of customers and employees [of Uniforms by Patrick] that implied

that both Ortiz Custom Guns and its manager [Lowery] engaged in ‘illegal activity,’

including but not limited to unlawful firearms trading with [Edgecombe].” To prove

their claim of defamation, Appellees were required to show the following: “(1) a false

and defamatory statement concerning the plaintiff; (2) an unprivileged

communication to a third party; (3) fault by the defendant amounting at least to

negligence; and (4) special harm or the actionability of the statement irrespective of

special harm.” Infinite Energy, Inc. v. Pardue, 310 Ga. App. 355, 356 (1) (713 SE2d

456) (2011). “[T]he defamatory statement must be published,” and “[a] plaintiff

cannot prove publication without introducing evidence of the specific statement used

in an allegedly defamatory communication.” (Citations omitted.) Lewis v. Meredith

Corp., 293 Ga. App. 747, 748-749 (1) (667 SE2d 716) (2008). In reviewing this

claim, we look only to see whether there is “any evidence” to support it. See Aldworth

Co., Inc. v. England, 281 Ga. 197, 201 (2) (637 SE2d 198) (2006).

      While Appellees claim that Appellants engaged in a “a campaign of defamatory

comments and slanderous allegations against Appellees” and were “making

allegations that Appellees knew of Edgecombe’s devious dealings and were willfully

                                          5
complicit in his criminal enterprise,” Appellees have wholly failed to identify any

specific statements which would support a claim of defamation, and they have failed

to cite any meaningful case law supporting their position that the evidence was

sufficient to support a claim of defamation. A review of the transcript reflects that a

former employee at Uniforms by Patrick testified that “[c]onversations were had, in

the open, about firearms being stolen or Ortiz Customs buying stolen firearms. Exact

conversations, I couldn’t give you.” (Emphasis supplied.) In fact, this employee

repeatedly testified that, although the Graces had allegedly made derogatory

comments about Ortiz Custom Guns, he could not recall exact statements. This vague

testimony, which fails to identify any particular words or statements made by

Appellants, affords no basis for recovery. See ITT Rayonier, Inc. v. McLaney, 204 Ga.

App. 762, 765 (2) (420 SE2d 610) (1992).

      Likewise, while the jury heard that Patricia Grace had been overheard saying,

“Once we’re done with them, they’ll be out of business,” this mere statement of

opinion or rhetorical hyperbole is not actionable. “An opinion can constitute

actionable defamation if the opinion can reasonably be interpreted, according to the

context of the entire writing in which the opinion appears, to state or imply

defamatory facts about the plaintiff that are capable of being proved false.” See Gast

                                          6
v. Brittain, 277 Ga. 340, 341 (589 SE2d 63) (2003). At most, Patricia’s statement

“implies that [Appellants] ha[d] a negative opinion of [Appellees], but it is too far of

a stretch to interpret the [statement] as implying ‘defamatory facts’ about

[Appellees.]” Chaney v. Harrison & Lynam, LLC, 308 Ga. App. 808, 811-812 (1) (a)

(708 SE2d 672) (2011) (yard sign stating “Ask our opinion why not to buy a Harrison

& Lynam Home” not actionable as defamation). Swanson Towing & Recovery, LLC

v. Wrecker 1, Inc., 342 Ga. App. 6, 11 (2) (a) (802 SE2d 300) (2017) (no action for

defamation where representative of one towing business wrote that the owners of a

competing towing business had no morals and were “mean, vulgar, and demeaning

crooks” (punctuation omitted)). Accordingly, there was no evidence supporting

Appellees’ claim of defamation, and it was error for the jury to consider the claim.

      As discussed above, the jury considered numerous claims and returned only a

general verdict. Where, as here, a case is submitted to the jury on various claims, and

the jury returns a general verdict such that we cannot determine on which basis the

verdict was entered, the verdict cannot stand. Southeastern Pain Specialists, P.C. v.

Brown, 303 Ga. 265, 273 (2) (b) (811 SE2d 360) (2018); Godwin v. Godwin, 265 Ga.




                                           7
891, 892 (1) (463 SE2d 685) (1995). Accordingly, we reverse the judgment of the

trial court and remand this matter for a new trial.7

      Judgment reversed and case remanded. Miller, P. J., and Hodges, J., concur.




      7
        Our holding renders moot Appellants’ remaining enumeration, which argues
that a new trial is necessary because, they say, there was insufficient evidence to
support Appellees’ claims of negligence.

                                           8